Name: Commission Regulation (EEC) No 1026/78 of 19 May 1978 amending Regulation (EEC) No 2182/77 as regards certain detailed rules for the sale of frozen beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  marketing;  prices;  food technology;  trade policy
 Date Published: nan

 Avis juridique important|31978R1026Commission Regulation (EEC) No 1026/78 of 19 May 1978 amending Regulation (EEC) No 2182/77 as regards certain detailed rules for the sale of frozen beef from intervention stocks for processing in the Community Official Journal L 132 , 20/05/1978 P. 0052 - 0052 Finnish special edition: Chapter 3 Volume 9 P. 0235 Greek special edition: Chapter 03 Volume 21 P. 0041 Swedish special edition: Chapter 3 Volume 9 P. 0235 Spanish special edition: Chapter 03 Volume 14 P. 0032 Portuguese special edition Chapter 03 Volume 14 P. 0032 COMMISSION REGULATION (EEC) No 1026/78 of 19 May 1978 amending Regulation (EEC) No 2182/77 as regards certain detailed rules for the sale of frozen beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation No 425/77 (2), and in particular Article 7 (3) thereof, Whereas experience since the entry into force of Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 1687/76 (3), as amended by Regulation (EEC) No 554/78 (4), has shown the need to amplify certain provisions concerning the exchange of information by intervention agencies; Whereas, in order to facilitate the task of the intervention agencies in cases where processing is carried out by a person other than the purchaser of the meat and processing security is to be retained, it should be expressly provided that such security is to be lodged by the said purchaser; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2182/77 is amended as follows: 1. Article 3 (3) is amended to read as follows: "3. Where Article 13 (3) of Regulation (EEC) No 1687/76 is applied, the intervention agency holding the products shall immediately notify the competent authority of the Member State where processing is to take place of the lodging of an application or offer to purchase." 2. A further paragraph as follows is added after Article, 3 (3): "4. On conclusion of the contract of sale the intervention agency holding the products shall immediately forward to the competent authority of the Member State where processing is to take place a certified copy of the contract of sale." 3. The first subparagraph of Article 4 (1) is amended to read as follows: "1. Before the contract of sale is concluded a security calculated to guarantee that the products will be processed shall be lodged by the purchaser as referred to in Article 3 with the competent authority of the Member State where processing is to take place. It shall be in the national currency of that Member State." 4. In Article 5 (2), the words "five months" are replaced by "seven months". Article 2 This Regulation shall enter into force on 22 May 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 24. (2)OJ No L 61, 5.3.1977, p. 1. (3)OJ No L 251, 1.10.1977, p. 60. (4)OJ No L 76, 18.3.1978, p. 8.